        Case 9:20-cr-00017-DLC Document 58 Filed 12/02/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 UNITED STATES OF AMERICA,                             CR 20–17–M–DLC

                     Plaintiff,

        vs.                                                  ORDER

 WOLFGANG ALEXANDER LUCAS
 VASQUEZ,

                     Defendant.


      Due to the COVID-19 outbreak, and upon the Court’s Own Motion,

      IT IS ORDERED that the sentencing hearing currently scheduled for

Tuesday, December 15, 2020 at 10:30 a.m. is VACATED and RESET to

commence via video from Crossroads Correctional Center on Tuesday, December

15, 2020 at 10:30 a.m. Counsel may appear in the courtroom prior to the hearing

to video conference with Defendant. If the Defendant objects to this hearing

being held via video, he must file a motion to continue the hearing by

Wednesday, December 9, 2020 at noon to allow time for the Defendant to be

transported.

      The Clerk shall notify counsel and the U.S. Marshals Service of

this Order.
 Case 9:20-cr-00017-DLC Document 58 Filed 12/02/20 Page 2 of 2



DATED this 2nd day of December, 2020.
